UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7980



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES ROBERT BAREFOOT, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:04-cv-888-H)


Submitted: September 28, 2006              Decided: October 4, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Appellant Pro Se. Lora M. Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles    Robert   Barefoot,   Jr.,   appeals   the   district

court’s granting the Government’s motion for summary judgment and

denying   Barefoot’s     motion   to   quash   the   Government’s   civil

complaint. The district court awarded the Government a declaratory

judgment and injunctive relief and imposed on Barefoot a $20,000

civil fine in this case arising under 18 U.S.C. §§ 287, 1345(a)

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Barefoot, No. 5:04-cv-888-H (E.D.N.C.

Apr. 25, 2005).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -